Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2020 has been entered.
  
CLAIMS UNDER EXAMINATION
 Claims 1-18 are pending. Claims 15-16 and 18 have been examined on their merits.

         PRIORITY
          Applicant has claimed priority to KR10-2013-0055158, filed on 15 May 2013.  


WITHDRAWN REJECTIONS
The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION

New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Ra et al. (previously cited; Safety of Intravenous Infusion of Human Adipose Tissue-Derived Mesenchymal Stem Cells in Animals and Humans. Stem Cells and Development 20(8) 2011, 1297-1308) in view of Kang et al. (previously cited; Multipotent stem cells derived from human adipose tissue and cellular therapeutic agents comprising the same. US20110171726 A1), Jung et al. (Ex Vivo Expansion of Human Mesenchymal Stem Cells in Defined Serum-Free Media. Stem Cells International Volume 2012, pages 1-21), Furcht et al. (Multipotent Adult Stem Cells And Methods For Isolation. US2018/0110806 with benefit of 11/238234 filed on 29 September 2005) and Gjorstrup et. al. (previously cited; Compositions and Methods For Organ Preservation. WO 2010/091226) as evidenced by Gruber et al. (Human adipose-derived mesenchymal stem cells: serial passaging, doubling time and cell senescence. Biotechnic & Histochemistry, 87:4, 303-311).



Ra et al. teach adipose tissue-derived mesenchymal stem cells (AdMSCs) represent an attractive and ethical cell source for stem cell therapy (page 1297, first paragraph). With the recent demonstration of MSC homing properties, intravenous applications of MSCs to cell-damaged diseases have increased (Abstract; page 1297, left column, first paragraph). The art discloses “adipose tissue is an accessible, abundant and reliable site for the isolation of adult stem cells suitable for tissue engineering and regenerative medicine applications” (page 1297, right column, first paragraph). Therefore Ra suggests using AdMSCs for the cited applications. Ra discloses a 


The art teaches administration of 5x106 AdMSCs/kg (low-dose), 3.5x107 AdMScs/kg (medium-dose) and 2.5x108 AdMScs/kg (high-dose) in 10 ml saline/kg body weight (page 1299, right column, first paragraph). When examining toxicity and tumorigenicity, the art teaches of hAdMSCs may be safely administered at a concentration of > 2.5x108  with “no-observed-effect” (page 1303, left column, third paragraph; page 1305, right column, fourth paragraph; page 1306, left column, first full paragraph). Examiner notes 2.5x108 cells in 10 mls is 2.5x107 per ml.

As recited above, Ra’s media contains FBS.  

As evidenced by Jung, serum contains the following: EGF, FGF, selenium, ascorbic acid, insulin and hydrocortisone (page 11, right column, section 4.2; Table 1). 

Because the medium disclosed by Ra contains serum, it would also inherently contain insulin, hydrocortisone and FGF.

Ra et al. are silent regarding the diameter of administered cells.

Ra is silent regarding the use of a solution comprising NAC, aspirin and the claimed concentration of selenium.

While Ra’s media would inherently contain FGF, the art is silent regarding whether FGF is bFGF (FGF-2).

Jung teaches MSCs expanded in bFGF supplemented media are smaller and proliferate more rapidly (page 2, left column, last section).

Furcht et al. disclose a method of culturing multipotent adult stem cells (Abstract). The art teaches culturing in medium that contains 5 ng/ml selenium ([0087]; Table 1). As evidenced by Gruber et al., adult adipose derived mesenchymal stem cells are multipotent (page 303, right column, first paragraph).

Kang teaches a method of harvesting mesenchymal stem cells from adipose tissue (Abstract; [0077]). Cells are harvested from adipose and cultured in a K-NAC media (Keratinocyte-SFM media+2 mM NAC+0.2 mM ascorbic acid+0.09 mM calcium+5 ng/ml rEGF+50 μg/ml BPE+5 μg/ml insulin+74 ng/ml hydrocortisone) ([0080]). Therefore Kang teaches culturing cells harvested from adipose tissue in Keratinocyte-SFM media, ascorbic acid, rEGF (hence, EGF), NAC, calcium, insulin and hydrocortisone.

Gjorstrup et al. teach a method for reducing and/or preventing stem cell damage and/or death or enhancing stem cell survival (Abstract; page 2 lines 27-29). Said method comprises “contacting the stem cells with a compound of formula A, a compound of any one of formulae 1-49 or I-III, a lipoxin compound, an oxylipin compound, or a 

It would have been obvious to combine the teachings of the prior art by using the claimed components to culture adipose derived mesenchymal stem cells. One would have been motivated use NAC since Kang teaches NAC can be used in medium containing insulin, hydrocortisone, ascorbic acid and EGF to culture stem cells. One would have had a reasonable expectation of success since the Kang reference teach the cited components can be used in cell culture. The skilled artisan would use components that are known for culturing adipose mesenchymal stem cells to culture cells of the same type. One would have expected similar results since both references culture adipose MSCs.
It would have been obvious to also use bFGF since Jung teaches it can be used to culture adipose mesenchymal stem cells. Jung teaches bFGF enhances proliferation. Because Ra uses cells as a therapeutic, one would culture in bFGF to increase the number of stem cells available. One would have had a reasonable expectation of success since Jung teaches exposure to bFGF increases proliferation. One would have expected similar results using all of the claimed components since each reference is  Claim 15 recites culturing of said stem cells in a medium comprising each of the claimed components will provide cells with the claimed diameter. Each of the claimed components is well known in the prior art for culturing mesenchymal stem cells. Because the claimed culture medium is rendered obvious, it follows cells cultured in the claimed components would have the claimed diameter.
It would have been obvious to combine the teachings of Ra and Gjorstrup by suspending the cells in a solution containing aspirin since Gjorstrup et al. teach contacting cells with aspirin and omega-3 fatty acid ex vivo. One would have been motivated to do so since Gjorstrup teaches doing so can reduce and prevent stem cell damage and death, and enhance stem cell survival. The skilled artisan would want to enhance survival and prevent damage of stem cells used as a therapeutic. One would have had a reasonable expectation of success since Ra uses stem cells derived from adipose tissue and Gjorstrup teaches the stem cells treated may be derived from adipose tissue.
It would have been obvious to combine the teachings of Ra and Furcht by suspending the cells in a solution containing the claimed amount of selenium. One would have been motivated to do so since Ra cultures adult stem cells and Furcht teaches culturing adult stem cells in 5 ng/ml selenium. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would 
The preamble of claim 15 recites the stem cells prepared by the disclosed method “are present as single cells”. The instant specification discloses this is a result of contact with aspirin (i.e. inhibiting aggregation) (page 20, lines 1-3). Because the prior art teaches contacting stem cells with a solution comprising aspirin, a culture containing aspirin would be expected to produce single cells as recited in the preamble of claim 15. 
Further, while the silent art is silent regarding the ability of aspirin to produce single cells and prevent aggregation and the claimed culture medium to provide cells with the claimed diameter, the following is noted from the MPEP:
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977). 
Therefore claim 15 is rendered obvious (claim 15).

Claim 16 recites the cultured stem cells of step (a) are treated with trypsin. Ra teaches adherent, cultured cells are treated with trypsin to suspend cells (see page 1298, Isolation and culture of hAdMSCs and Flow cytometry analysis). Therefore claim 16 is included in this rejection (claim 16). 


….we evaluated the safety of AdMSCs obtained from human adipose tissues in animal models and in a phase I human clinical trial. The hAdMSCs were attached to the bottom of a culture dish, where they grew rapidly and acquired a spindle shape. More than one billon cells were easily obtained at passage 3 or 4 from < 10 g of fat tissue.


Therefore Ra teaches culturing cells up to passage 4. Because the cells are obtained from adipose tissue, the passage 4 cells are interpreted to read on the claim limitation. The claimed stem cell increase is a result of culturing cells in the claimed culture medium. Because the claimed culture medium is rendered obvious, it follows that the stem cells taught by Ra would increase in number as claimed. Therefore claim 18 is included in this rejection (claim 18).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 02 June 2020 are acknowledged. The Applicant notes claim 15 has been amended to recite a step of culturing in a medium comprising 0.5-10 ng/ml of selenium. The arguments state none of the cited references teach or suggest to add non-serum selenium to a culture medium in which FBS is utilized. The Applicant argues that because Ra removes the culture medium prior to administration, Ra does not teach selenium in the administered stem cell composition, much less at the specific concentration of 0.5-10 ng/ml. The arguments allege Kang, Jung, and Gjorstrup do not address such deficiency of Ra.
EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been made above to address the claim amendments. As set forth above one would have been motivated to do so since Furcht teaches culturing adult stem cells in 5 ng/ml selenium. The Applicant argues that because Ra removes the culture medium prior to administering cells, Ra does no teach the claimed concentration of selenium in the administered stem cell composition. Examiner notes claim 15 does not administer cells in a composition comprising selenium. Step (b) recites the stem cells cultured in step (a) are suspended in an aspirin-containing solution. While the cells are cultured in a medium comprising selenium, the claim does not require the stem cells be administered in a solution comprising selenium.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.